DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities: Applicant wrote “Wireless” in Line 1 where it should be --wireless--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 & 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20170366046) in view of Boys et al (US 2017/0222490).

1-14. (Cancelled)
In regard to claim 15: (New)
Werner discloses a wireless coupling apparatus (Figs. 4-5) comprising: a first layer comprising a flux coupling coil (Figs. 4-5 Items 404 or 402 & Par. [0037]) having two opposing end regions separated by two opposing side regions (Figs. 4-5 Items 404 or 402 & Par. [0037] i.e. double D coil ); a second layer comprising a first block of highly magnetically permeable material (Figs. 4-5 Items one of 406, 408, 410, 412 & 414) and a second block of highly magnetically permeable material (Figs. 4-5 Items a second of 406, 408, 410, 412 & 414); wherein the first block (Figs. 4-5 Items one of 406, 408, 410, 412 & 414) is provided proximate to one of the end regions (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 i.e. end can be interpreted as either the x or y directions of the coil, and proximate is a very broad location limitation) and the second block is provided proximate to the other of the end regions (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 i.e. end can be interpreted as either the x or y directions of the coil, and proximate is a very broad location limitation).
However, Werner does not explicitly disclose a third layer comprising a leakage flux control coil.  
Boys teaches a layer comprising a leakage flux control coil (Figs 8 & 10a-e Items 22 or 23 & Par. [0196]).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known employment of a leakage flux/reflection coil with the Double D pad of Werner as doing so would have yielded the obvious results of reducing leakage flux in a double D pad while minimizing the amount of Ferrite a brittle and expensive substance (Boys: Pars. [0003-0004] & Par. [0206]).  

In regard to claim 29: (New) 
Modified Werner further discloses the apparatus as claimed in claim 15 wherein respective blocks do not extend to the side regions of the flux coupling coil (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 i.e. “end” and “side” can be interpreted as either the x or y directions of the coil further it would have been an obvious matter of design choice to have selected ferrite block shapes sizes and locations in order to accomplish the desired magnetic field for power transfer efficiency (Boys” Par. [0164])).

In regard to claim 30: (New) 
Modified Werner further discloses the apparatus as claimed in claim 15 wherein the flux coupling coils are substantially coplanar (Figs. 4-5 Items 404 and 402 and Par. [0008]).

In regard to claim 31: (New) 
Modified Werner further discloses the apparatus as claimed in claim 15 wherein the flux coupling coil includes a central aperture (Figs. 4-5 Items 404 and 402 and 504,& 506).

In regard to claim 32: (New) 
Modified Werner further discloses the apparatus as claimed in claim 31 wherein the blocks do not extend across the aperture (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 with 404 or 402 & Par. [0041] i.e. configured to include gaps; further it would have been an obvious matter of design choice to have selected ferrite block shapes sizes and locations in order to accomplish the desired magnetic field for power transfer efficiency (Boys” Par. [0164]).

In regard to claim 33: (New) 
Modified Werner further discloses the apparatus as claimed in claim 15, wherein the leakage flux control coil is located relative to a corresponding flux coupling coil to control leakage flux from the flux coupling coil (Figs. 4-5 Items 404 and 402 & Boys: Figs 8 & 10a-e Items 22 & 23 & Pars. [0164], and [0241]).

Claim(s) 16-25 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20170366046) in view of Boys et al (US 2017/0222490).

In regard to claim 16: (New) 
Werner discloses a wireless coupling apparatus (Figs. 4-5) comprising: a first layer comprising two flux coupling coils (Figs. 4-5 Items 404 and 402 & Par. [0037]), both flux coupling coils having two opposing end regions separated by two opposing side regions (Figs. 4-5 Items 404 and 402 & Par. [0037] i.e. double D coil), respective flux coupling coils being located adjacent to each other with an end region of one coil being adjacent to an end region of the other coil (Figs. 4-5 Items 404 and 402 & Par. [0037] i.e. double D coil); a second layer comprising one or more blocks of highly magnetically permeable material (Figs. 4-5 Items one of 406, 408, 410, 412 & 414); wherein respective block(s) are provided proximate to end regions of the flux coupling coils which are adjacent to each other (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 i.e. “end regions” can be interpreted as either the x or y directions of the coils, and proximate is a very broad location limitation).
However, Werner does not explicitly disclose a third layer comprising two leakage flux control coils.  
	Boys teaches a layer comprising two leakage flux control coils (Figs 8 & 10a-e Items 22 & 23 & Par. [0196]).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known employment of one or two leakage flux/reflection coils with the Double D pad of Werner as doing so would have yielded the obvious results of reducing leakage flux in a double D pad while minimizing the amount of Ferrite an often brittle and expensive substance (Boys: Pars. [0003-0004] & Par. [0206]).  

In regard to claim 17: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16 wherein the second layer comprises a plurality of blocks of highly permeable material, respective blocks being provided proximate to an end region (Figs. 4-5 Items one of 406, 408, 410, 412 & 414).

In regard to claim 18: (New) 
Modified Werner further discloses the apparatus as claimed in claim 17 wherein respective blocks do not extend to the side regions of at least one of the flux coupling coils (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 with 404 or 402 i.e. “end” and “side” can be interpreted as either the x or y directions of the coil further it would have been an obvious matter of design choice to have selected ferrite block shapes sizes and locations in order to accomplish the desired magnetic field for power transfer efficiency (Boys” Par. [0164])).

In regard to claim 19: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16 wherein the flux coupling coils are positioned end to end in the first layer (Figs. 4-5 Items 404 and 402 i.e. “end regions” can be interpreted as either the x or y directions of the coils, further Boys Figs. 10a-10e).  

In regard to claim 20: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16 wherein the flux coupling coils are substantially coplanar (Figs. 4-5 Items 404 and 402 and Par. [0008]).

In regard to claim 21: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16 wherein respective flux coupling coils include a central aperture (Figs. 4-5 Items 404 and 402 and 504,& 506).

In regard to claim 22: (New) 
Modified Werner further discloses the apparatus as claimed in claim 21 wherein the blocks do not extend across the aperture (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 with 404 or 402 & Par. [0041] i.e. configured to include gaps; further it would have been an obvious matter of design choice to have selected ferrite block shapes sizes and locations in order to accomplish the desired magnetic field for power transfer efficiency (Boys” Par. [0164]).

In regard to claim 23: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16, wherein respective leakage flux control coils are located relative to a corresponding flux coupling coil to control leakage flux from respective flux coupling coils (Figs. 4-5 Items 404 and 402 & Boys: Figs 8 & 10a-e Items 22 & 23 & Pars. [0164], and [0241]).




In regard to claim 24: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16 wherein the leakage flux control coils are located end to end in the third layer (Figs. 4-5 Items 404 and 402 i.e. “end regions” can be interpreted as either the x or y directions of the coils, further Boys: Figs 8 & 10a-e).
In regard to claim 25: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16 wherein the leakage flux control coils are substantially coplanar (Figs. 4-5 Items 404 and 402 & Par. [0008] & Boys: Figs 8 & 10a-e Items 22 & 23 & Pars. [0164], and [0241]).

In regard to claim 28: (New) 
Modified Werner further discloses the apparatus as claimed in claim 16 wherein respective block(s) extend to the side regions of the flux coupling coil (Figs. 4-5 Items one of 406, 408, 410, 412 & 414 with 404 or 402 i.e. “end” and “side” can be interpreted as either the x or y directions of the coil further it would have been an obvious matter of design choice to have selected ferrite block shapes sizes and locations in order to accomplish the desired magnetic field for power transfer efficiency (Boys” Par. [0164])).

Claim(s) 26, 27 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20170366046) in view of Boys et al (US 2017/0222490).

In regard to claim 26: (New)
Werner discloses a wireless coupling apparatus (Figs. 4-5) comprising: a first layer comprising a flux coupling coil (Figs. 4-5 Items 404 or 402 & Par. [0037]); a second layer comprising a highly magnetically permeable material (Figs. 4-5 Items one of 406, 408, 410, 412 & 414); wherein at least part of the periphery of the leakage flux control coil extends beyond a part of the periphery of the magnetically permeable material (Figs. 4-5 Items 404, 408 and 410 i.e. gaps exists between blocks). 
However, Werner does not explicitly disclose a third layer comprising a leakage flux control coil.  
Boys teaches a layer comprising a leakage flux control coil (Figs 8 & 10a-e Items 22 & 23 & Par. [0196])
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known employment of a leakage flux/reflection coil with the Double D pad of Werner as doing so would have yielded the obvious results of reducing leakage flux in a double D pad while minimizing the amount of Ferrite a brittle and expensive substance (Boys: Pars. [0003-0004] & Par. [0206]).  

In regard to claim 27: (New) 
Modified Werner further discloses a wireless coupling track or path comprising a plurality of adjacent wireless coupling apparatus as claimed in claim 26 (Boys: Figs. 10(a-e) Item 28 & Par. [0215] i.e. taxi is moving between pads in a rank or line).

In regard to claim 34: (New) 
Modified Werner further discloses a roadway including a track or path as claimed in claim 27 (Boys: Figs. 10(a-e) Item 28 & Par. [0215] i.e. taxi is moving between pads in a rank or line).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
6/3/2022